COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00336-CR


David Lee Hayman                       §    From the 30th District Court

                                       §    of Wichita County (45,968-A)

v.                                     §    December 21, 2012

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00336-CR


DAVID LEE HAYMAN                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On July 24, 2012, David Lee Hayman filed a notice of appeal2 from a

postconviction order denying his June 18, 2012 motion to the trial court wherein

he requested records to ―assist him in preparation of a pro se brief‖ in relation to




      1
       See Tex. R. App. P. 47.4.
      2
      Hayman titled his notice of appeal, ―Appeal and Objection to Court Order
June 28, 2012 den[ying] Anders Brief for Appeal.‖


                                          2
a February 29, 2008 conviction3 for aggravated sexual assault.         On July 25,

2012, this court advised Hayman that it was concerned that it lacked jurisdiction

over this appeal and invited Hayman or any party desiring to continue the appeal

to file a response showing grounds for continuing the appeal by August 6, 2012.

To date, we have received no response showing any grounds for continuing the

appeal.

      Generally, an appellate court only has jurisdiction to consider an appeal by

a criminal defendant where there has been a final judgment of conviction. See

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).

Specifically, an appellate court lacks jurisdiction to review a trial court’s ruling

denying copies of documents in the record for purposes of postconviction

litigation unless that order is in conjunction with an appeal over which we have

jurisdiction. Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003,

no pet.); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.).

      Because this appeal is not in conjunction with an appeal over which we

have jurisdiction, Hayman’s notice of appeal does not invoke our jurisdiction to

decide the merits of his appeal. See Abbott v. State, 271 S.W.3d 694, 697 (Tex.

Crim. App. 2008). Accordingly, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f); Self, 122 S.W.3d at 294–95 (dismissing

      3
        The record does not reflect that a timely postjudgment motion was filed
that extended the appellate timetable for Hayman’s February 29, 2008
conviction—therefore, any notice of appeal related to that conviction was due
thirty days after the judgment was signed. See Tex. R .App. P. 26.1.


                                         3
appeal for want of jurisdiction where trial court denied appellant’s request for free

copy of trial court’s records to prosecute postconviction writ of habeas corpus);

Crear v. State, No. 14–05–00222–CR, 2005 WL 914123, at *1 (Tex. App.—

Houston [14th Dist.] Apr. 21, 2005, no pet.) (mem. op., not designated for

publication) (dismissing for want of jurisdiction appeal of denial of pro se motion

to obtain records and request for loan of trial records).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 21, 2012




                                          4